IN THE SUPREME COURT OF IOWA
                              No. 16–0133

                        Filed November 18, 2016


BLAKE JAMES JACOBS,

      Appellant,

vs.

IOWA DEPARTMENT          OF   TRANSPORTATION,     MOTOR     VEHICLE
DIVISION,

      Appellee.



      Appeal from the Iowa District Court for Winnebago County,

Gregg R. Rosenbladt, Judge.



      The petitioner appeals from a district court order dismissing an

administrative review proceeding as untimely.       REVERSED AND

REMANDED.



      Shaun Thompson of Newman Thompson & Gray, PC, Forest City,

for appellant.



      Thomas J. Miller, Attorney General, and Michelle E. Rabe,

Assistant Attorney General, for appellee.
                                      2

MANSFIELD, Justice.

      A law firm electronically submitted a petition for judicial review on

the last day for appeal under the statute. The next morning, the clerk’s

office returned the petition.      The return gave two reasons: (1) the

petitioner’s address was missing from the electronic cover sheet and

(2) the filing had not been described as a “civil-administrative appeal” on

that same cover sheet. The law firm quickly completed a new electronic

cover sheet and resubmitted the petition. The clerk’s office accepted the

petition as filed that day.     However, on the respondent’s motion, the

district court dismissed the petition as untimely because it was one day

late. The petitioner appeals.

      For reasons discussed in more detail herein, we now reverse the

district court. We conclude that for purposes of meeting a deadline, a

filing may relate back to the original date it was received by the electronic

data management system (EDMS) when the filing party demonstrates the

following three conditions are met.       First, the party submitted an

electronic document that was received by EDMS prior to the deadline

and was otherwise proper except for minor errors in the electronic cover

sheet. Second, the proposed filing was returned by the clerk’s office after

the deadline because of these minor errors. Third, the party promptly

resubmitted the filing after correcting the errors. We believe this holding

gives a fair reading to our existing interim EDMS rules, as well as our

statutes, other rules, and precedents.

      I. Background Facts and Proceedings.

      The underlying dispute in this case relates to a one-year driver’s

license revocation and suspension for failure to submit to chemical

testing. See Iowa Code § 321J.9(1) (2015); see also id. § 321A.17(1). The

petitioner, Blake Jacobs, contends he did not refuse testing.            On
                                     3

September 9, 2015, an administrative law judge (ALJ) upheld Jacobs’s

license revocation and suspension.       Jacobs timely sought interagency

review, and on October 19, the Department of Transportation (DOT) filed

a decision affirming the ALJ’s decision.

      Jacobs’s counsel took steps to obtain judicial review of the DOT’s

ruling pursuant to Iowa Code section 17A.19. This statute requires the

petition for judicial review to be filed “within thirty days after the

issuance of the agency’s final decision in that contested case.”          Id.

§ 17A.19(3). November 18 was the thirtieth day. At 12:37 p.m. that day,

the law firm representing Jacobs electronically submitted a petition for

judicial review that was duly received by the Iowa Judicial Branch

EDMS. No claim has been made that the petition itself was deficient in

any way.

      The next morning, at 8:58 a.m., the Winnebago County Clerk of

the District Court sent a message to Jacobs’s counsel that his petition

had been “Returned Not Filed.” The message gave the following reason:

“Please fill out all of your client info (address) in the Service List. This

kind of case is called Civil-Administrative Appeal too. Then re-submit.

Thanks.” The message did confirm that the submission had occurred on

November 18 (the previous day) at 12:37 p.m. and had been designated

“Civil - Other Actions” rather than “Civil - Administrative Appeal.”

      After receiving this message, the law firm added the petitioner’s

address    and   corrected   the   category   from   “Other    Actions”   to

“Administrative Appeal” on the electronic cover sheet found on the EDMS

website. No changes were made to the petition itself. The law firm then

resubmitted the petition to EDMS. The petition was electronically file-

stamped by the clerk of court that same morning and read: “E-FILED

2015 NOV 19 9:53 AM WINNEBAGO - CLERK OF DISTRICT COURT.”
                                     4

      DOT appeared in the proceeding and filed a motion to dismiss,

urging that Jacobs had failed to file his petition within the thirty-day

deadline set forth in Iowa Code section 17A.19(3). Jacobs countered with

a resistance supported by an affidavit and exhibits.           Following a

telephonic hearing, the district court dismissed Jacobs’s petition.     The

court determined that the petition was not “officially and properly filed”

with the clerk’s office until 9:53 a.m. on November 19 and, therefore, the

court lacked jurisdiction to hear the appeal. In reaching its decision, the

district court relied upon our recent opinion in Concerned Citizens of

Southeast Polk School District v. City Development Board of State, 872
N.W.2d 399 (Iowa 2015). The court reasoned that although the petition

had been submitted by Jacobs on November 18, the court could not

“identify any reason to give the date and time of the original submission

any priority over the file-stamp placed on the petition. . . . [W]ithout the

electronic filing stamp, it seems a document is not officially filed.” The

district court also noted there was no indication that the clerk of court

had not been “expeditious in reviewing the filing.”

      Jacobs filed a motion to enlarge or amend the district court’s order

of dismissal. The district court denied the motion and added,

             The fact that the original submission was rejected on
      day 31 is not particularly relevant in this case, the facts are
      simply that the submission was not file-stamped on the 30th
      day, through no fault of the clerk or EDMS. When facing a
      deadline, the filer has the responsibility to ensure that the
      filing is accepted and file-stamped before the deadline has
      passed.

Jacobs appealed, and we retained the appeal.

      II. Standard of Review.

      “We review the granting of a motion to dismiss for errors at law.”

Cooksey v. Cargill Meat Sols. Corp., 831 N.W.2d 94, 96 (Iowa 2013).
                                        5

Although we are not bound by the district court’s conclusions of law, the

district court’s findings of fact are binding unless they are not supported

by substantial evidence.         McCormick v. Meyer, 582 N.W.2d 141, 144

(Iowa 1998).

      III. Analysis.

      District courts exercise appellate jurisdiction over agency actions

on judicial review.     Christiansen v. Iowa Bd. of Educ. Exam’rs, 831
N.W.2d 179, 186 (Iowa 2013).         “Where a party attempts to invoke the

district   court’s   appellate    jurisdiction,   compliance   with   statutory

conditions is required for the court to acquire jurisdiction.” Id. at 186–87

(quoting Anderson v. W. Hodgeman & Sons, Inc., 524 N.W.2d 418, 420

(Iowa 1994)).    Iowa Code section 17A.19(3) required Jacobs to file his

petition for judicial review by November 18, 2015. If the petition was not

filed until November 19, the district court had no jurisdiction to hear the

case. See City of Des Moines v. City Dev. Bd., 633 N.W.2d 305, 309 (Iowa

2001) (“A timely petition for judicial review from an administrative

decision is a jurisdictional prerequisite.”).

      The parties agree on the salient facts.          Jacobs’s petition was

received by EDMS on November 18. Because of certain problems with

the electronic cover sheet, the clerk returned the petition on November

19.    Jacobs resubmitted the same petition about an hour later,

presumably fixing the issues with the cover sheet. The clerk accepted

the petition, and the petition received a November 19 file-stamp.          The

only disagreement here is legal: Should November 18 or November 19 be

deemed the date when the petition was filed for purposes of Iowa Code

section 17A.19(3)?

      Our court first released interim rules related to the use of

electronic filing in 2007. See Iowa Supreme Ct. Order, Request for Public
                                             6

Comment Regarding Rules for Electronic Filing (Jan. 11, 2007). The rules

are gathered in Chapter 16 of Iowa Court Rules and are available on the

Iowa Judicial Branch website.                 See Interim Iowa Ct. R. ch. 16,

http://www.iowacourts.gov (“eFiling” tab; then “overview”; then “Chapter

16, Iowa Court Rules”) (last visited Nov. 8, 2016).

       These rules govern the filing of all documents in the Iowa court

system as we transition to an electronic process. See Concerned Citizens,
872 N.W.2d at 401 (noting that the clerk of court “remains the depository

of court records” and the rules change only “the means of transacting

business” in an electronic medium); see also Iowa Supreme Ct.

Supervisory Order, In the Matter of Interim Rules to Govern the Use of the

Electronic Document Management System (Mar. 1, 2012). To respond to

issues that have arisen during this transition to an electronic filing

system, we have periodically revised the rules since their initial 2007

release. 1

       Despite their temporary and evolving nature, the interim rules of

electronic filing prescribed by our court “prevail over any other laws or

court rules that specify the method, manner, or format for sending,

receiving, retaining, or creating paper records relating to the courts.”
Iowa Code § 602.1614(4). Nonetheless, when the interim rules are silent

on a matter, or when a statute or other rule does not relate to “the

method, manner, or format for sending, receiving, retaining, or creating

paper records,” we must follow the statute or other rule.

       A number of interim rules are potentially relevant to this case.

Rule 16.201 defines “electronic filing” as “the electronic transmission of a


       1Any   rules of electronic procedure cited in this opinion refer to the interim rules
approved by this court and made publicly available at the time Jacobs attempted to file
his petition in November 2015.
                                        7

document to [EDMS] together with the production and transmission of a

notice of electronic filing.” Interim Iowa Ct. R. 16.201. Rule 16.307(2) is

similar but worded slightly differently.        It says, “The electronic

transmission of a document to [EDMS] consistent with the procedures

specified in these rules, together with the production and transmission of

a notice of electronic filing[,] constitutes filing of the document.”     Id.

r. 16.307(2).

      The interim rules also define “notice of electronic filing.”       This

means “a document generated by [EDMS] when a document is

electronically filed.” Id. r. 16.201.

      Additionally, a separate rule provides,

      Each electronically filed document shall receive an electronic
      file stamp consistent with the notice of electronic filing. The
      file stamp shall merge with the electronic document and be
      visible when the document is printed and viewed on-line.
      Electronic documents are not officially filed without the
      electronic filing stamp.

Id. r. 16.308.

      Another rule states,

      An electronic filing can be made any day of the week,
      including holidays and weekends, and any time of the day
      [EDMS] is available. . . . When a document is filed using
      [EDMS], the system will generate a notice of electronic filing.
      The notice of electronic filing will record the date and time of
      the filing of the document in local time for the State of Iowa.
      This will be the official filing date and time of the document
      regardless of when the filer actually transmitted the
      document.

Id. r. 16.311(1)(a).   “A document is timely filed if it is filed before

midnight on the date the filing is due.” Id. r. 16.311(1)(b). “As [EDMS]

may not always be available due to system maintenance or technical

difficulties, filers should not wait until the last moment to file documents

electronically.” Id. r. 16.311(1)(d).
                                         8

       The interim rules also require all registered filers to “complete an

electronic cover sheet for each filing.” Id. r. 16.307(1)(a). As the rules

explain, “The cover sheet provides the information to correctly docket

and route the filing through the system.” Id.

       Although the interim rules do not actually say this, an electronic

submission to EDMS typically undergoes a review by a clerk or deputy

clerk before the submission is accepted as a filing.2           When the clerk’s

office accepts the filing, this causes a notice of electronic filing and a file

stamp to be generated, which is back-dated to the original date and time

when the item was received by EDMS. Thus, in this case, if the clerk’s

office had initially accepted Jacobs’s petition on November 19 instead of

returning it, EDMS would have issued a notice of electronic filing and a

file stamp back-dated to November 18 at 12:37 p.m. But because the

clerk’s office returned the filing, and Jacobs’s counsel had to resubmit it,

the petition received a notice of electronic filing and a file stamp of

November 19 at 9:53 a.m.

       In addition to the rules we have already quoted, a further rule

entitled “Errors discovered by the clerk” provides:

       If errors in the filing or docketing of a document are
       discovered by the clerk, the clerk will ordinarily notify the
       filer of the error and advise the filer of what further action, if
       any, is required to address the error. The clerk may return
       the submission with an explanation of the error and
       instructions to correct the filing. In such instances, it shall
       be the responsibility of the filer to keep a record of the notice
       generated by [EDMS] to verify the date and time of the
       original submission. If the error is a minor one, the clerk
       may, with or without notifying the parties, either correct or
       disregard the error.

Id. r. 16.309(3)(c).

       2This review is intended to be analogous to prior reviews that took place with
respect to paper submissions. It recognizes that electronic submissions can be made
by pro se parties lacking legal training in addition to licensed attorneys.
                                      9

      We now summarize the positions of the parties. DOT argues that

what occurred on November 18 was an attempted filing and not an

actual filing. According to DOT, the actual filing took place on November

19, as reflected on the notice of electronic filing and the file stamp. See

id. rs. 16.201 (defining electronic filing), 16.307(2), 16.308. DOT further

points out that the original petition was clearly marked “Returned Not

Filed” by the clerk’s office and the rules caution EDMS users not to “wait

until the last moment” when attempting to file documents.              See id.

r. 16.311(1)(a), (d).    DOT also maintains the original November 18

submission contained some actual errors in the cover sheet.           Finally,

DOT argues that a party should not be able to circumvent a

jurisdictional deadline by submitting a deficient document at the

deadline and then resubmitting a proper document much later.

      Jacobs, on the other hand, argues that when the clerk returns a

filing for correction, the corrected filing relates back to the original date

of submission.        He points to rule 16.309, which reads, “In such

instances, it shall be the responsibility of the filer to keep a record of the

notice generated by [EDMS] to verify the date and time of the original

submission.” Id. r. 16.309(3)(c). He urges that this sentence would serve

no purpose if it did not authorize relation-back. Also, Jacobs questions

the authority of the clerk’s office to reject an otherwise proper filing

because of minor clerical errors in the cover sheet. He notes the interim

rules provide no definitive standard for clerk returns, but instead state

that the clerk “will ordinarily notify the filer of [an] error,” “may return” a

submission, or in the case of a “minor” error, may “correct or disregard”

it. Id. He disputes that the interim rules are intended to give the clerk

the power to render filings either timely or untimely through the exercise

of this discretion.     And he points out that in the paper world, minor
                                       10

errors in a cover sheet would have been corrected at the counter. Lastly,

Jacobs disputes that this filing occurred at “the last moment” (i.e., 12:37

p.m. on the due date).      He adds that if DOT’s view prevails, nothing

would protect a party even if all of the following were true: (1) a

submission was made far in advance of a deadline, (2) the clerk’s office

waited until the deadline passed before returning it, and (3) there was no

reason to return it.

      In Concerned Citizens, we recently resolved an issue under the

interim rules relating to the filing date of court-generated documents.
872 N.W.2d at 400. In that case, a district judge had submitted a ruling

to EDMS on July 11 upholding the decision of an administrative agency.

See id. However, the clerk of court did not approve the submission for

filing and EDMS did not transmit a corresponding notice of electronic

filing to the parties until July 15.    Id.   Once transmitted, the July 15

notice identified the “time of filing” of the court’s ruling as July 11. Id. at

401. The electronic file stamp on the court’s ruling also reflected it had

been filed July 11. Id. at 400. Nevertheless, the petitioners did not file

their notice of appeal from the district court’s decision until August 12—

a date within thirty days of July 15, but not July 11. Id. at 401; see Iowa

R. App. P. 6.101(1)(b) (“A notice of appeal must be filed within 30 days

after the filing of the final order or judgment.”).       We were asked to

dismiss the appeal as untimely. Concerned Citizens, 872 N.W.2d at 401.

      The issue in Concerned Citizens was whether the time to appeal the

district court order began running on the date set forth in the electronic

notice and in the file stamp or on the date when the order was actually

approved by the clerk’s office and served on the parties. See id. at 400.

We dismissed the petitioner’s appeal as untimely after concluding that

the “official filing date” of the court’s order, for purposes of calculating
                                      11

the appeal deadline, was July 11—the date the district court submitted

the order to EDMS and the date which was reflected as the time of filing

when the clerk served the order on July 15. Id. at 405.

      We emphasized that both interim rule 16.308 and interim rule

16.311(1)(a) supported the notion that the date recorded in the notice of

filing and on the file stamp should be deemed the official filing date. Id.

at 403.    We concluded that these rules and others “reveal that the

process of electronic filing for the purpose of identifying the date of filing

is geared to the filing of the order, not the date of the notice of filing.” Id.

at 403–04.     We added, “This is a date that needs to be clear and

unmistakable in the law so that all litigants and attorneys know the

parameters of the jurisdictional time period to pursue an appeal.” Id. at

403. We elaborated,

      [T]he interpretation urged by Concerned Citizens would
      create an unwanted moving target. The time to appeal a
      court order could change from case to case depending on the
      date the clerk of court completed a review of the filed order
      before prompting the system to transmit the notice of
      filing. . . . [T]he interpretation given to a rule should
      consider how workable it will be in practice.

Id. at 404 (citation omitted).

      DOT relies on Concerned Citizens in the present appeal.                 It

contends that Concerned Citizens endorsed a general rule that the given

“filing date,” according to EDMS, is dispositive for all purposes. In our

view, this overreads Concerned Citizens. For one thing, we did not say in

Concerned Citizens that the interim rules were unambiguous. In fact, we

resolved an apparent ambiguity in the rules by applying various rules of

construction. See id. at 403–05. The present case, moreover, forces us

to confront an additional rule that was not at issue in Concerned

Citizens. That rule is interim rule 16.309(3)(c), which in the event of a
                                          12

clerk return makes it “the responsibility of the filer to keep a record of

the notice generated by [EDMS] to verify the date and time of the original

submission.” Interim Iowa Ct. R. 16.309(3)(c). As Jacobs points out, the

language of rule 16.309(3)(c) implies there must be some circumstances

when the date of the original submission has legal significance.

Otherwise, the quoted sentence would be totally superfluous.                        “We

presume statutes or rules do not contain superfluous words.” State v.

McKinley, 860 N.W.2d 874, 882 (Iowa 2015); see also Iowa Code § 4.4(2)

(setting forth the presumption that “[t]he entire statute is intended to be

effective”).

       Furthermore, some of the policy considerations that were in play in

Concerned Citizens are not present here, or may even cut in the opposite

direction.     We emphasized in Concerned Citizens the importance of

having a single unmistakable appeal deadline. See Concerned Citizens,
872 N.W.2d at 403. Yet here, that consideration arguably favors Jacobs.

Knowing the appeal deadline was November 18 (based on the clear rule

of Iowa Code section 17A.19(3)), Jacobs’s counsel arranged for the

petition to be submitted at 12:37 p.m. that day. Contrary to DOT’s view,

most people would not consider this to be at “the last moment.”                     See

Interim Iowa Ct. R. 16.311(1)(d). 3         Indeed, as Jacobs points out, DOT

filed its appellate proof brief in this case at 3:41 p.m. on the last day for

filing (although in fairness, the deadline for submitting a brief is normally

not a jurisdictional deadline). If DOT’s position here were adopted, as a

practical matter this could shorten appeal deadlines by some unspecified

number of days because litigants would need to protect themselves by


       3The  timing of taking appeals does not simply reflect lawyers’ schedules. Clients
may need time up to the thirty-day deadline to decide whether to appeal or to marshal
the funds for an appeal.
                                     13

allowing adequate time for clerk review and possible rejection. Such a

muddying of deadlines would undermine the same clarity we deemed so

important in Concerned Citizens.

      Another problem with DOT’s position is that the vesting of

jurisdiction would turn on discretionary acts of the clerk’s office.          Cf.

Dwyer v. Clerk of Dist. Ct., 404 N.W.2d 167, 170 (Iowa 1987) (“The clerk

of the district court is under a duty pursuant to subsection 602.8102(98)

to file and note all documents presented to the clerk for filing. It is not

the clerk’s duty or function to rule on the validity or legal effect of the

document so received.”).    Here interim rule 16.309(3)(c) gave the clerk

several   options,   including   contacting   the   filer   or   correcting   or

disregarding the error. Had the clerk chosen to disregard the missing

client address and correct the case type—instead of returning the filing—

there would be no question the administrative appeal was timely.              Or

suppose a busier or less-conscientious clerk had simply failed to notice

the incorrect case type or the missing client address. Presumably, this

would make the administrative appeal timely as well.

      Normally, we try to interpret our statutes and rules so they

effectuate just and reasonable results, not arbitrary ones. See Iowa Code

§ 4.4(3) (setting forth the presumption that in enacting a statute, “[a] just

and reasonable result is intended”); id. § 4.6(5) (providing that when a

statute is ambiguous, we may consider “[t]he consequences of a

particular construction”); Ramirez-Trujillo v. Quality Egg, L.L.C., 878
N.W.2d 759, 770 (Iowa 2016).

      No one claims that the errors in the electronic sheet were anything

but “minor.” As Jacobs points out, the petition itself did not contain any

errors.   The first problem identified by the clerk was a missing client

address in the electronic cover sheet. The online form to “add a party,”
                                          14

which is part of the electronic cover sheet, has approximately twenty

entries to be completed by the filing party. 4 These entries include first

name, middle name, last name, social security number, date of birth,

driver’s license, work phone, cell phone, and home phone. The screen

does not indicate which entries must be filled in. The only entries with

asterisks next to them are for first name and last name, which might

lead a filer to conclude these are the only entries that have to be filled in.

On the prior screen, the following appears in red text: “Warning: Have

you entered all Parties on this case?            In accordance with Iowa Code

section 602.6111, your filing will be returned if all parties are not listed

in this section.”      This might suggest that merely listing the party is

sufficient to avoid a returned filing.          The “add a party” screen itself

contains no prompt—as occurs with many web-based programs—

notifying the user if he or she has tried to submit the form without some

required information.         And no one contends in this case that the

information provided by Jacobs’s law firm was insufficient to uniquely

identify their client. 5

       The second problem noted by the clerk related to the “case sub

type.” Out of thirty-two possible civil case sub-types, Jacobs’s law office
selected “Civil - Other Actions” instead of “Civil - Administrative Appeal.”

       According to the Iowa Rules of Civil Procedure, a party is required

to “complete[]” a cover sheet when filing most civil actions in Iowa. Iowa

R. Civ. P. 1.301(2). Yet “matters appearing on the civil cover sheet have

       4We take judicial notice of the electronic cover sheet used in EDMS. See State v.
Washington, 832 N.W.2d 650, 655 (Iowa 2013) (“Judicial notice may be taken on
appeal.”).
       5Iowa Code section 602.6111 requires certain identifying information to be

provided when filing a petition—specifically the party’s birth date and social security
number. However, it does not require the party’s address to be provided. See Iowa
Code § 602.6111(1).
                                           15

no legal effect in the action” and instead are “solely for administrative

purposes.” Id. Here, however, the information on the electronic cover

sheet had a dramatic effect on the action—it led to the dismissal of the

case.

        Likewise, the interim rules require an electronic cover sheet to be

“complete[d]” for each filing. See Interim Iowa Ct. R. 16.307(1)(a). The

electronic cover sheet provides information “to correctly docket and route

the filing through the system.” Id. Although the interim rules “prevail

over any other laws or court rules that specify the method, manner, or

format for sending, receiving, retaining, or creating paper records,” Iowa

Code § 602.1614(4), nothing in those rules indicate that substantial

compliance in completing the cover sheet is insufficient so long as the

case can be “correctly docket[ed] and rout[ed].”                   Interim Iowa Ct.

R. 16.307(1)(a). Arguably, it would violate Iowa Rule of Civil Procedure

1.301(2) to give determinative legal effect to an electronic-cover-sheet

error when that sheet is substantially complete—i.e., complete enough

for internal administrative purposes. 6

        We recently held that a petition for judicial review of agency action

that failed to specifically name the agency as respondent was sufficient to
invoke the jurisdiction of our courts.             Cooksey, 831 N.W.2d at 104.

Although the agency had not been included in the caption or

characterized as a respondent in the body of the petition, we applied a

substantial compliance standard. See id. at 103–04. We noted that the


        6Itmight also violate Iowa Code section 611.7 for the dismissal of Jacobs’s
appeal to result from a mere misnaming of the case type:
               An error of the plaintiff as to the kind of proceedings adopted
        shall not cause the abatement or dismissal of the action, but merely a
        change into the proper proceedings, and a transfer to the proper docket.
Iowa Code § 611.7.
                                      16

text of the petition identified the agency whose order being challenged

and that the agency had been timely served. See id. at 104. It is true

that in Cooksey we distinguished “the situation in which a party fails to

file a petition in a timely manner.” Id. at 105. Still, in light of Cooksey, it

would be incongruous to conclude that a petition submitted on time, but

with minor cover sheet errors, would not vest subject matter jurisdiction

with the district court.

      Additionally, we have said that the interim rules were designed “to

continue the court practices that governed paper filing, not to change

them.” Concerned Citizens, 872 N.W.2d at 401. In the paper world, it is

likely that any deficiencies in the cover sheet would have been recognized

at the counter of the clerk’s office and fixed before the close of business

that day.   Moreover, we “normally strive to resolve disputes on their

merits.” Christiansen, 831 N.W.2d at 191 (quoting MC Holdings, L.L.C. v.

Davis Cty. Bd. of Review, 830 N.W.2d 325, 328 (Iowa 2013)).                 In

Christiansen, a case involving review of agency action under Iowa Code

section 17A.19, we allowed a petition for review “to relate back to the

deadline to appeal the agency’s final decision.” Id. at 191. In that case,

the petitioner “jumped the gun” with his first petition for judicial review

because the opposing party’s application for agency rehearing was still

pending. See id. at 190–91. Still, the petitioner’s statutory interpretation

of the deadline to file the petition—although wrong—was “reasonable.”

Id. at 189–90. Therefore, although petitioner’s second filing was clearly

untimely because it came more than thirty days after the final agency

action, we held that it could relate back. Id. at 191.

      For the foregoing reasons, we read interim rule 16.309(3)(c) as

allowing a corrected filing to relate back to the date of the original

submission in some situations. A ruling excluding this possibility would
                                          17

be subject to multiple flaws. It would give no effect to the language of the

rule requiring the filer to keep track of the date and time of the original

submission. It would allow district court jurisdiction to be dependent on

how a clerk exercised his or her discretion. 7 It would erode the clarity of

existing deadlines to appeal to district court. And it would provide no

protection to the filer if the original submission was returned erroneously

or if the clerk’s office took a long time to process and then ultimately

return a filing.

       Accordingly, we hold today that a resubmitted filing can relate

back to the original submission date for purposes of meeting an appeal

deadline when the following circumstances converge.                  First, the party

submitted an electronic document that was received by EDMS prior to

the deadline and was otherwise proper except for minor errors in the

electronic cover sheet—i.e., errors that could have been corrected or

disregarded by the clerk. Second, the proposed filing was returned by

the clerk’s office after the deadline because of these minor errors. Third,

the party promptly resubmitted the filing after correcting the errors.

       IV. Conclusion.

       For the reasons above, we reverse the judgment of the district

court dismissing the petition and remand the case for further

proceedings.

       REVERSED AND REMANDED.




       7We   do not mean to imply that the clerk’s office acted unreasonably in returning
the filing on November 19. That office would not have known that doing so would
potentially jeopardize jurisdiction over this administrative appeal.